Sedgwick, J.,
concurring.
Since the county treasurer admits in his return to the writ that he has the money of the state in his hands as alleged in the writ, and that a demand for the same has been made by the state treasurer, I think the money should be transferred from the county treasury to the state treasury, and that the duty to see that it is done devolves upon the state treasurer, who can maintain this action for that purpose.
I do not think that section 6507, Rev. St. 1913, contemplates that the state treasurer shall by general order require monthly settlements by county treasurers in addition to the' semi-annual settlements which the section requires. This construction of the statute places a burden upon the auditor not contemplated by the statute. The section relates only to payment of state funds into the state treasury. When, as in this case, it is conceded that a county treasurer has a large amount of state funds in his hands, the state treasurer may require that it he paid into the state treasury. No formal settlement with the county treasurer is necessary in such case. ,
Section 6508 relates to the semiannual settlements required by the statute. When upon such settlements the auditor has determined ■ the amount due, he gives. the county treasurer a statement of the amount. The county treasurer presents this statement with the money to the state treasurer, and he “shall give duplicate receipts therefor.” These duplicate receipts are not evidence protecting the county treasurer unless he flies one of them with the *496state auditor and procures him to countersign the receipt retained by the county treasurer. The county treasurer is the only one interested in having this receipt conclusive that payment has been made, and he cannot obtain a valid receipt unless he presents the duplicate receipts which the state treasurer is required to give, and procures the auditor to countersign his receipt. Thus it is made certain that the auditor will have official notice of the payment by the county treasurer. If the county treasurer sees that this is done, he will have a good receipt, otherwise not. If he leaves it to some other person to present to the auditor the duplicate receipts which the state treasurer gives, he assumes the risk of having no legal evidence of the payment he has made.